739 N.W.2d 83 (2007)
BORGESS MEDICAL CENTER, Plaintiff-Appellee,
v.
Juan RESTO, Defendant, and
Southern Michigan Insurance Company, Defendant-Appellant.
Docket No. 133223. COA No. 270773.
Supreme Court of Michigan.
October 3, 2007.
On order of the Court, the motion to file brief amicus curiae is GRANTED. The application for leave to appeal the January 9, 2007 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of Ross v. Auto Club Group (Docket No. 130917) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.